In an action, inter alia, to recover damages for wrongful death, *514the defendants appeal from an order of the Supreme Court, Queens County (Grays, J.), dated March 1, 2004, which granted the plaintiffs motion for leave to amend the complaint.
Ordered that the order is affirmed, with costs.
Leave to amend a complaint should be freely given (see CPLR 3025 [b]) and is committed to the discretion of the trial court (see Murray v City of New York, 43 NY2d 400, 404-405 [1977]; Estate of Horan v Town of Smithtown, 282 AD2d 498 [2001]). The exercise of such discretion will not be lightly disturbed (see Nassi v DiLemme Constr. Corp., 250 AD2d 658 [1998]). Here, the Supreme Court providently exercised its discretion in granting the plaintiffs motion for leave to amend the complaint to include additional factual allegations regarding the cause of the decedent’s accident. Prudenti, RJ., Schmidt, Santucci, Luciano and Spolzino, JJ., concur.